
	

113 HR 5666 IH: To strengthen United States-Israel science and technology cooperation.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5666
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Weber of Texas (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To strengthen United States-Israel science and technology cooperation.
	
	
		1.United States-Israeli cooperation
			(a)AmendmentsSection 917(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(a)) is amended—
				(1)by striking and at the end of paragraph (6);
				(2)by striking the period at the end of paragraph (7) and inserting ; and; and
				(3)by adding at the end the following:
					
						(8)the National Science Foundation of the United States should collaborate with the Israel Science
			 Foundation..
				(b)U.S.-Israel Science and Technology FoundationThe U.S.-Israel Science and Technology Foundation, created pursuant to the 1994 Memorandum of
			 Understanding between the United States Department of Commerce and the
			 Israeli Ministry of Industry and Trade (now the Ministry of Economy) is
			 authorized to facilitate research and development and technology
			 partnerships among United States and Israeli researchers, and business and
			 industrial entities for purposes of advancing technologies, leading to
			 commercialization and domestic manufacturing, and creating benefits for
			 both nations. The Department of Commerce, through the Deputy Secretary’s
			 office and in conjunction with Israel’s Ministry of Economy’s Chief
			 Scientist, shall ensure that the U.S.-Israel Science and Technology
			 Foundation maintains its role as facilitator of the reauthorized 1994
			 Memorandum of Understanding to create and execute joint research and
			 development agreements between Israel and United States entities,
			 including United States Federal agencies, States, cities, businesses,
			 academic institutions, and scientific foundations.
			
